
	

115 HR 1925 RH: At-Risk Youth Medicaid Protection Act of 2018
U.S. House of Representatives
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 572
		115th CONGRESS2d Session
		H. R. 1925
		[Report No. 115–738]
		IN THE HOUSE OF REPRESENTATIVES
		
			April 5, 2017
			Mr. Cárdenas (for himself and Mr. Griffith) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		June 12, 2018Additional sponsor: Mr. Walden
			June 12, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on April 5, 2017
		
		
			
		
		A BILL
		To amend title XIX of the Social Security Act to protect at-risk youth against termination of
			 Medicaid eligibility while an inmate of a public institution.
	
	
 1.Short titleThis Act may be cited as the At-Risk Youth Medicaid Protection Act of 2018. 2.At-risk youth Medicaid protection (a)In generalSection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended—
 (1)in subsection (a)— (A)by striking and at the end of paragraph (82);
 (B)by striking the period at the end of paragraph (83) and inserting ; and; and (C)by inserting after paragraph (83) the following new paragraph:
						
 (84)provide that— (A)the State shall not terminate eligibility for medical assistance under the State plan for an individual who is an eligible juvenile (as defined in subsection (nn)(2)) because the juvenile is an inmate of a public institution (as defined in subsection (nn)(3)), but may suspend coverage during the period the juvenile is such an inmate;
 (B)in the case of an individual who is an eligible juvenile described in paragraph (2)(A) of subsection (nn), the State shall, prior to the individual’s release from such a public institution, conduct a redetermination of eligibility for such individual with respect to such medical assistance (without requiring a new application from the individual) and, if the State determines pursuant to such redetermination that the individual continues to meet the eligibility requirements for such medical assistance, the State shall restore coverage for such medical assistance to such an individual upon the individual’s release from such public institution; and
 (C)in the case of an individual who is an eligible juvenile described in paragraph (2)(B) of subsection (nn), the State shall process any application for medical assistance submitted by, or on behalf of, such individual such that the State makes a determination of eligibility for such individual with respect to such medical assistance upon release of such individual from such public institution.; and
 (2)by adding at the end the following new subsection:  (nn)Juvenile; eligible juvenile; public institutionFor purposes of subsection (a)(84) and this subsection:
 (1)JuvenileThe term juvenile means an individual who is— (A)under 21 years of age; or
 (B)described in subsection (a)(10)(A)(i)(IX). (2)Eligible juvenileThe term eligible juvenile means a juvenile who is an inmate of a public institution and who—
 (A)was determined eligible for medical assistance under the State plan immediately before becoming an inmate of such a public institution; or
 (B)is determined eligible for such medical assistance while an inmate of a public institution. (3)Inmate of a public institutionThe term inmate of a public institution has the meaning given such term for purposes of applying the subdivision (A) following paragraph (29) of section 1905(a), taking into account the exception in such subdivision for a patient of a medical institution..
 (b)No change in exclusion from medical assistance for inmates of public institutionsNothing in this section shall be construed as changing the exclusion from medical assistance under the subdivision (A) following paragraph (29) of section 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)), including any applicable restrictions on a State submitting claims for Federal financial participation under title XIX of such Act for such assistance.
 (c)No change in continuity of eligibility before adjudication or sentencingNothing in this section shall be construed to mandate, encourage, or suggest that a State suspend or terminate coverage for individuals before they have been adjudicated or sentenced.
			(d)Effective date
 (1)In generalExcept as provided in paragraph (2), the amendments made by subsection (a) shall apply to eligibility of juveniles who become inmates of public institutions on or after the date that is 1 year after the date of the enactment of this Act.
 (2)Rule for changes requiring state legislationIn the case of a State plan for medical assistance under title XIX of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by the amendments made by subsection (a), the State plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet these additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of such session shall be deemed to be a separate regular session of the State legislature.
				
	
		June 12, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
